IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 155 WAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
PAUL DAVID WEIMER,                    :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 156 WAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
PAUL DAVID WEIMER,                    :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 157 WAL 2020
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
PAUL DAVID WEIMER,                    :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.




             [155 WAL 2020, 156 WAL 2020 and 157 WAL 2020] - 2